a




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

LARRY SPOKOINY,
                                                DIVISION ONE
                    Appellant,
                                                No. 74326-1-1



THE WASHINGTON STATE YOUTH                      UNPUBLISHED OPINION
SOCCER ASSOCIATION, a
Washington nonprofit corporation,

                    Respondent.                 FILED: October 31, 2016


      Dwyer, J. —Today we are called upon to answer whether, when the
judgment to be satisfied by an enforcement action is an amended judgment and
the amended judgment altered the principal amount of the original judgment by
including amounts awarded for losses incurred after entry of the original
judgment, the statutory 10-year limitation period for enforcement of judgments
commences upon entry of the amended judgment. The answer is yes.


       In 2004, the Washington State Youth Soccer Association (WSYSA)
imposed a five-year suspension against Larry Spokoiny for misconduct.
Spokoiny subsequently filed a petition seeking a temporary restraining order
No. 74326-1-1/2


against WSYSA in superior court. WSYSA moved for summary judgment, citing

Spokoiny's failure to exhaust the internal appeal procedure required by its by

laws prior to filing a court action. The superior court granted the motion on May

17, 2004. Thereafter, based on a cost-recovery provision in its by-laws, WSYSA

requested an award of attorney fees and costs related to the litigation. On July 7,

2004, the superior court granted the request, awarding $16,353.83 in fees and

costs. The superior court then entered judgment against Spokoiny in that

amount.


      On appeal, we affirmed the trial court's decision. Spokoiny v. Wash. State

Youth Soccer Ass'n, 128 Wash. App. 794, 117 P.3d 1141 (2005). Spokoiny moved

for reconsideration, which was denied. On September 2, 2005, a commissioner's

ruling awarding fees and costs granted WSYSA $18,819.59 in attorney fees and

costs resulting from Spokoiny's appeal.

       Spokoiny sought discretionary review by our Supreme Court, but his

request was denied. Spokoiny v. Wash. State Youth Soccer Ass'n, 156 Wash. 2d
1036, 134 P.3d 1170 (2006). Our mandate issued on July 11, 2006.

       Two months later, WSYSA moved for entry of an amended judgment in

the superior court. On September 29, 2006, the superior court entered an

amended judgment that included the following components: (1) the original

principal judgment amount, (2) interest accrued on that amount, and (3) an

additional amount for reasonable attorney fees and costs incurred by WSYSA in

successfully defending the appeal. The amended judgment against Spokoiny
totaled $45,187.51. Spokoiny did not appeal from the amended judgment.
No. 74326-1-1/3


        Nine years later, in August 2015, WSYSA applied for a writ of garnishment

against Spokoiny, which the trial court subsequently issued. Two weeks

thereafter, WSYSA moved for an order authorizing supplemental proceedings,

which the trial court granted.

       One week later, Spokoiny filed a motion to quash the writ of garnishment

and the order requiring him to appear in court for supplemental proceedings.

This motion was denied. Spokoiny unsuccessfully moved for reconsideration.

        Spokoiny now appeals.

                                               II


                                              A


        Four statutes establish the time period for enforcing a judgment and thus

control the disposition of this case.1 The first such statute, RCW 4.16.020,

details that actions upon a judgment are subject to a 10-year limitation period:

        The period prescribed for the commencement of actions shall be as
        follows:

                Within ten years:


                (2) For an action upon a judgment or decree of any court of
        the United States, or of any state or territory within the United
        States, or of any territory or possession of the United States outside
        the boundaries thereof, or of any extraterritorial court of the United



        1Spokoiny cites numerous cases from Washington—and one case from Vermont—in
claimed support for his arguments. TCAP Corp. v. Gervin. 163 Wash. 2d 645, 185 P.3d 589 (2008);
Am. Disc. Corp. v. Shepherd. 129 Wash. App. 345, 120 P.3d 96 (2005), affd, 160 Wash. 2d 93, 156
P.3d 858 (2007); BNC Mortq.. Inc. v. Tax Pros. Inc., 111 Wash. App. 238, 46 P.3d 812 (2002),
overruled on other grounds by Columbia Cmtv. Bank v. Newman Park, LLC, 177 Wash. 2d 566, 304
P.3d 472 (2013); Wlasiuk v. Whirlpool Corp.. 76 Wash. App. 250, 884 P.2d 13 (1994); N. St. Ass'n
v. City of Olvmpia, 96 Wash. 2d 359, 635 P.2d 721 (1981); Aver v. Hemingway, 2013 VT 37, 73 A.3d
673(2013).
        None of these cases bear directly upon the matter before us and we need not address
them further.



                                               3-
No. 74326-1-1/4


         States, unless the period is extended under RCW 6.17.020 or a
         similar provision in another jurisdiction.

         RCW 6.17.020(1) indicates that legal actions are available to enforce a

judgment and that such actions are subject to a 10-year time limit that begins

upon entry of the judgment:

         (1) Except as provided in subsections (2), (3), and (4) of this
         section,[2] the party in whose favor a judgment of a court has been
         or may be filed or rendered, or the assignee or the current holder
         thereof, may have an execution, garnishment, or other legal
         process issued for the collection or enforcement of the judgment at
         any time within ten years from entry of the judgment or the filing of
         the judgment in this state.

         RCW 4.56.190 sets forth a limitation period regarding the existence of

judgment liens arising from the entry of judgments:

         The real estate of any judgment debtor, and such as the judgment
         debtor may acquire, not exempt by law, shall be held and bound to
         satisfy any judgment of the district court of the United States
         rendered in this state and any judgment of the supreme court, court
         of appeals, superior court, or district court of this state, and every
         such judgment shall be a lien thereupon to commence as provided
         in RCW 4.56.200 and to run for a period of not to exceed ten years
         from the day on which such judgment was entered unless the ten-
         year period is extended in accordance with RCW 6.17.020(3)....
                 Personal property of the judgment debtor shall be held only
         from the time it is actually levied upon.

         RCW 4.56.210 sets forth a 10-year limitation period arising from the entry

of Washington court judgments and repeats the 10-year limitation for judgment

liens:


         (1) Except as provided in subsections (2) and (3) of this section,
         after the expiration of ten years from the date of the entry of any

         2Special rules exist for child support judgments and restitution or costs in a criminal
case. RCW 6.17.020(2), (4). Subsection (3) of RCW 6.17.020 permits a prevailing party to
obtain an extension of the 10-year enforcement period.
No. 74326-1-1/5


      judgment heretofore or hereafter rendered in this state, it shall
      cease to be a lien or charge against the estate or person of the
      judgment debtor. No suit, action or other proceeding shall ever be
      had on any judgment rendered in this state by which the lien shall
      be extended or continued in force for any greater or longer period
      than ten years.


             (3) A lien based upon an underlying judgment continues in
      force for an additional ten-year period ifthe period of execution for
      the underlying judgment is extended under RCW 6.17.020.


      When read together, these statutes indicate the start date of the time

period during which a judgment may be enforced. The statutory language makes

clear that this enforcement period begins upon entry of judgment. RCW

6.17.020(1) ("from entry of the judgment"); RCW 4.56.190 ("from the day on

which such judgment was entered"); RCW 4.56.210(1) ("from the date of the

entry of any judgment").

      When "judgment" is initially specified in each statute, it is described as "a

judgment" or, more notably, "any judgment." RCW 4.16.020(2); RCW 4.56.190,

.210(1); RCW 6.17.020(1). When "judgment" is mentioned again in a statutory

section, the language used therein merely refers back to the initial mention of

"judgment." See, e.g., RCW 4.56.190 ("such judgment"); RCW 4.56.210(3) ("the
underlying judgment"); RCW 6.17.020(1) ("the judgment"). Upon review of the
pertinent statutory language, then, it is clear that "judgment" was intended to be
construed broadly. Thus, taken together, these statutes establish that the time to

enforce a judgment begins upon entry of any judgment.
No. 74326-1-1/6


                                              B


         Spokoiny contends that WSYSA's 2015 enforcement action is barred by

the 10-year limitation period for enforcing judgments.3 He is wrong.

         Spokoiny first asserts that WSYSA is barred from enforcing its judgment

because the proper interpretation of "judgment," as set forth in RCW 6.17.020

and RCW 4.56.210, is limited to only an "original judgment." In this case, he

argues, that is the 2004 judgment. However, neither the statutes referenced by

Spokoiny nor any of the other pertinent statutes support Spokoiny's interpretation

of "judgment." Nowhere in the statutory language does the phrase "original

judgment" appear. Rather, the time period to enforce a judgment commences

upon the entry of that judgment. Spokoiny's contention to the contrary is without

merit.


         Spokoiny next contends that WSYSA is barred from enforcing its judgment

against him because the 2006 amended judgment necessarily "relates back" to

the date of the "original judgment" in 2004. As discussed, the pertinent statutes

establish the entry of anyjudgment as the triggering event for the purpose of

computing a limitation period applicable to that judgment. The statutes do not

reference the entry of an earlier or "original" judgment. See RCW 6.17.020(1);

RCW 4.56.190, .210. Furthermore, applicable case authority reflects the

commonsense interpretation that entry of a judgment is the triggering event for

both the availability of enforcement actions and the time period limiting such

enforcement. See, e.g.. Krueoer v. Tippett. 155 Wash. App. 216, 226, 229 P.3d
3Spokoiny's arguments focus exclusively on RCW 6.17.020 and RCW 4.56.210, failing to
mention RCW 4.16.020 and RCW 4.56.190, two clearly applicable statutes.


                                              6-
No. 74326-1-1/7



866 (2010) ("Entry of judgment creates a lien.") (discussing RCW 6.17.020(1));

Hazel v. Van Beek. 135 Wash. 2d 45, 54, 954 P.2d 1301 (1998) ("The 10-year

period commences upon entry of judgment, regardless of when the lien is filed.")

(citing RCW 4.56.190, .210(1)).

      Spokoiny also contends that WSYSA is barred from enforcing its judgment

against him because it—in actuality—sought to enforce the 2004 judgment, not

the 2006 amended judgment. To the contrary, the 2006 amended judgment is

the judgment sought to be enforced by WSYSA. WSYSA's request in 2015 for

an order authorizing supplemental proceedings clearly sought to enforce the

2006 amended judgment. It is that judgment that would be satisfied by a

successful enforcement action.

                                         C


       Entry of a judgment marks the start date of the time period allowing for

enforcement of that judgment. The amended judgment herein was explicit in

both its incorporation of the original judgment amount and its inclusion of later

amounts awarded. WSYSA properly sought to enforce that judgment within the

time period allowed by pertinent statutes. Thus, the trial court astutely and

properly permitted WSYSA to seek enforcement of its judgment against

Spokoiny.
No. 74326-1-1/8


       Affirmed.4




We concur:




                                               1*ftKeft L




        4WSYSA's request for an award of attorney fees and costs based on the frivolous appeal
provision of RAP 18.9(a) is denied. We express no opinion as to whether such an award would
be appropriate if made on a different basis.